802 F.2d 461
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman Quincy WRIGHT, Jr., Petitioner-Appellant,v.Nevin C. TRAMMELL, Michael Cody, and Steven Norris,Respondents-Appellees.
No. 85-5768.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1986.

1
Before MILBURN and BOGGS, Circuit Judges, DeMASCIO, District Judge*.

ORDER

2
Petitioner is appealing from the dismissal of his 28 U.S.C. Sec.   2254 habeas corpus action and the denial of his motion for reconsideration.  The appeal has been referred to a panel of the Court pursuant to Rule 9 (a), Rules of the Sixth Circuit.  Upon consideration of the briefs of the parties and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner filed a habeas corpus petition alleging that:  1) he was denied an opportunity to cross examine a witness against him at the parole board hearing;  2) he was not given a written statement as to the evidence relied on and the reasons for revoking parole;  and 3) he was not given a reason for the new sentence to begin on September 1, 1985.  It is uncontested that these issues have not been presented to the state courts.


4
It is ORDERED that the judgment of the district court be and hereby is affirmed for the reasons stated in the June 24, 1985, memorandum opinion of the district court.  Rule 9(d) (3), Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, U.S. District Judge for the Eastern District of Michigan, sitting by designation